DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7-10, and 20 are objected to because of the following informalities:    
Claim 1, lines 7 and 9 should recite “face shield lens” instead of “face shield” for consistency with the previous recitation of the face shield lens as having the locking channel- “to engage the locking channel of the face shield lens”,
Claim 7, line 2: delete “abuts” and insert --abut--,
Claim 8, line 3: delete “abuts” and insert --configured to abut--,
Claim 9, line 1: delete “moves” and insert --is configured to move--,
Claim 10, line 2: delete “rotates” and insert --is configured to rotate--,
Claim 20 is missing a period “.” at the end of the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12, 14, 15, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 lacks antecedent for “the first material”. It’s not clear what this limitation is referencing; however, based upon the specification it appears that the first material comprising a molded plastic may be referring to the material of the head seal and will be interpreted as such. Claim 14 lacks antecedent basis for “the head shroud”. It appears claim 14 should depend from claim 13, and not from claim 11 as currently written. Claim 15 lacks antecedent basis for “the head shroud”. The dependency of claim 15 is unclear in that the head shroud is set forth in claim 13. Should claim 15 depend from claim 13? Claim 18 lacks antecedent basis for “the protrusion”. This will be interpreted as a protrusion of the lens lock. 
Correction is requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, and 9 are rejected under 35 U.S.C. 102a(1) as being anticipated Simpson (U.S. 3,458,865). Simpson discloses the invention as claimed. Simpson teaches a face shield, comprising: a face shield lens 3 comprising a locking channel 9; a face shield shell (welding helmet 1) configured to receive the face shield lens 3 when the face shield is inserted into the face shield shell; and a lens lock 6,6a configured to move between: a locked position in which the lens lock is configured to engage the locking channel 9 of the face shield to secure the face shield lens to the face shield shell; and an unlocked position in which the lens lock is configured to disengage the locking channel of the face shield to permit insertion of the face shield to the face shield shell and removal of the face shield from the face shield shell. The unlocked position is when the lock portions 6,6a are not fastened, allowing for the replacement of the lens as in col.1, lines 52-55. The face shield lens 3 is configured to be inserted and removed from the face shield shell without deforming the face shield shell or the face shield lens in that the channels are sized and configured for receipt of each lens lock such that no deformation of the lens or shell is necessary. For claims 4 and 5, face shield shell 1 further comprises an upper portion, a lower portion, and two side portions; and at least one lens lock is located on both of the face shield shell side portions as in Figures 1 and 2. For claim 6, the face shield further comprises a lens channel 2 (formed by frame  configured to retain a portion of the face shield lens when the lens is in the inserted position. For claim 7, the lens channel further comprises a lens insertion flange 7 configured to abuts against the lens to limit a distance the lens is inserted into the lens channel (col.2, lines 65-68 recite “The lenses can then be firmly secured by being compressed between the stop elements 7 and the retainer bracket 5 using fastening elements 6,6a as previously described.”). For claim 9, the lens lock 6,6a moves from the locked position to the unlocked position by sliding along the face shield shell in that the flanges 8 are considered as part of the face shield shell and as in col. 2, lines 34-37 recites “A pair of flanges 8 located on opposite sides of the inner wall of frame 2 have a pair of holes 6’ to receive bolts or fastener elements 6.” The lens lock 6 (bolt) is received through hole 6’ and slides along the shell when it rotates as it is loosened from the nut 6a and moves from the locked to the unlocked position. 
Claims 1, 10, 18, and 19 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Cheng (U.S. 2014/0053307). Cheng discloses the invention as claimed. Cheng teaches a face shield, comprising: a face shield lens 3 comprising a locking channel 31; a face shield shell 2 configured to receive the face shield lens 3 when the face shield is inserted into the face shield shell; and a lens lock 4 configured to move between: a locked position in which the lens lock is configured to engage the locking channel 31 of the face shield to secure the face shield lens to the face shield shell; and an unlocked position in which the lens lock is configured to disengage the locking channel of the face shield to permit insertion of the face shield to the face shield shell and removal of the face shield from the face shield shell. Figure 5 shows the lock further comprising a lock pivot point and the lock rotates about the lock pivot point when moving from the locked position to the unlocked position [par.0025 discloses “engaging portion 41 is moved in a direction (E) shown in Fig.5 to result in pivot action of the connecting member 4 relative to the mask unit 3, until the connecting member 4 is at an engaging position,”]. For claim 18, Cheng teaches the lens lock 4 comprises a clip 41 configured to retain the lens lock within the lens channel and to retain the protrusion 42 within the channel 31. For claim 19, the face shield lens 3 and the face shield shell 2 are configured to not provide an airtight seal when the face shield lens is secured to the face shield shell via the lens lock in that there is no airtight seal disclosed by Cheng and as in Figure 5, the locked position results in an exposed portion of the channel 31 such that there is no airtight seal when the lens is secured to the face shield. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson. Simpson discloses the invention substantially as claimed but doesn’t teach the face shield lens is at least .07 inches thick. Simpson discloses a plastic face shield lens that may be provided to and removed from a welding helmet as desired. One of ordinary skill could have arrived at the claimed range value of at least .07 inches thick in that the thickness is considered as a results effective variable which may be optimized such that the lens is protective and transparent, and also sufficiently capable of fitting in the frame elements of the helmet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Simpson’s lens to form at least .07 inches thick such that this thickness is expected to result in a transparent and protective lens which would fit within Simpson’s frame and flange arrangement. 
Claims 11-16 and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Gardner et al. (U.S. 9,999,546). Simpson discloses the invention substantially as claimed. However, Simpson doesn’t teach a head seal configured to limit movement of air between a head of a user of the face shield and an environment outside of the face shield, and the first material comprises a molded plastic. Simpson also doesn’t teach a head shroud attached to the head seal and configured to limit movement of air between a portion of the head of the user behind the head seal and the environment and the head shroud comprises at least one of a fabric, a foam, or a polymer sheet, with the head seal  attached to the head shroud by a sewn thread seam, ultrasonic welding, or an adhesive. Simpson doesn’t teach a duct configured to direct air from a hose connector to an outlet for directing the air to a face of a wearer of the face shield. Simpson doesn’t teach a suspension system configured to support the face shield shell and the face shield lens on a head of a wearer of the face shield. Gardner teaches a head seal formed by the inner surface of the helmet shell and configured to limit movement of air between a head of a user and an environment outside of the face shield, the first material comprises a molded plastic, as Simpson’s helmet shell 1 is disclosed as plastic and the plastic is considered as molded in that it has been shaped to a helmet shell form. The inner surface of the helmet shell is considered as capable of limiting movement of air between a head of a user and an environment outside of the face shield in that the shell doesn’t include any ventilation openings. A fabric head shroud 38 is attached to the head seal by adhesive and is configured to limit movement of air between a portion of the head of the user behind the head seal and the environment, as the “head sleeve” 38 in combination with the outer shell 24 is disclosed as providing an at least partially controlled environment in which the wearer’s head is positioned. Gardner teaches a welding helmet 20 including a duct 113 configured to direct air from a hose connector 120 to an outlet for directing the air to a face of a wearer of the face shield. Gardner teaches a suspension system 36 configured to support the face shield shell and face shield lens formed by top strap 72, rear strap 76 and occipital strap 80 (col.6 “The headgear 36 is capable of engaging a wearer’s head and supporting the protective headwear 20 on the wearer’s head.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Simpson’s face shield to provide the head seal as in claims 11 and 12, and the head shroud as in claims 13-15 in that Gardner teaches these elements as part of a welding helmet structure with a partially controlled internal environment for directing airflow to a wearer’s head to improve comfort. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Simpson’s welding helmet to include an air duct configured to direct air from a hose connector to an outlet for directing air to a face of a wearer of the face shield for communicating air from a hose to an interior space within the outer shell of the helmet to improve the wearer’s comfort.  It also would have been obvious to one of ordinary skill before the effective filing date of the invention to provide Simpson’s face shield with a suspension system configured to support the face shield shell and face shield lens on a head of a wearer of the face shield as Gardner teaches this structure is known in the art and serves as an interface between the wearer’s head and the shield shell and shield lens. 


Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732